Title: From George Washington to the Countess of Huntingdon, 30 June 1785
From: Washington, George
To: Huntingdon, Selina Hastings, countess of



My Lady
Mount Vernon June 30th 1785

In the last letter which I had the honor of writing to you, I informed Your Ladyship of the communication I had made to the President of Congress, of your wishes to obtain Lands for a number of Emigrants in the Western territory; as a means of civilizing the Savages, and propagating the Gospel amongst them.
In answer, he informed me that Mr Henry—the Governor of this State—had laid your Ladyships Letter and Plan (which were addressed to him) before Congress in a clear, & ample manner; but his private opinion of the matter was, that under the pressure of debt to which this Fund was to be appropriated; and the diversity of sentiment respecting the mode of raising it, that no discrimination would, or indeed could be made, in favor of Emigrants of any description whatever. I waited however a considerable time to know the result of Mr Henry’s reference, before I would give your Ladyship the trouble of another letter on this Subject; but hearing nothing more of the matter, and having had the enclosed resolution, & Ordinance sent to me by the

President himself, as the result of their long, and painful deliberation on the mode of disposing of the Western Lands; I will delay no longer to express my concern that your Ladyships humane & benevolent views are not better seconded.
The resolution & Ordinance herewith enclosed (on which I shall make no comment), will give the terms, and point out the mode by which the Lands belonging to the Union, are to be obtained. In other words, how difficult it is for foreigners to know when, or where, to apply for them. With the highest respect and Consideration I have the honr to be Yr Ladyships Most Obt & Most Hble Servt

Go: Washington

